Citation Nr: 0102980	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-10 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fractures of the right ankle and foot with scarring, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating on the basis of 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to 
September 1983.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1998 and December 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana. 


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran testified at his personal hearing before the 
undersigned sitting at the RO in November 2000 that right 
foot surgery had been tentatively planned.  It is not clear 
whether the surgery has since performed or will be performed 
in the near future.  The veteran also indicated that he had 
been in contact with VA vocational rehabilitation personnel.  
It is not clear whether VA vocational rehabilitation records 
pertinent to the issues on appeal are available.

The Board also notes that the medical evidence on file does 
not include an adequate assessment of functional impairment 
of the veteran's low back disability, to include flare-ups, 
as required by DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Based on the above circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including private 
and VA, who may possess additional 
records pertinent to his pending claims.  
After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
attempt to obtain, and associate with the 
file, all records noted by the veteran 
that are not currently on file. 

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  After obtaining any necessary 
information from the veteran, the RO 
should obtain the veteran's VA vocational 
rehabilitation records or a copy thereof, 
if such records exist.

4.  The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, VA 
Form 21-8940.  He should also be 
requested to provide evidence, such as 
statements from potential and former 
employers supporting his contention that 
he is unemployable due to service-
connected disabilities.  If requested by 
the veteran, the RO should provide any 
indicated assistance.

5.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
low back disability and residuals of 
fractures of the right ankle and foot 
with scarring.  The claims file, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  Any necessary tests or 
studies, including X-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner should 
describe all symptomatology due to the 
veteran's service-connected low back and 
right ankle and foot disabilities, and 
should distinguish the manifestations of 
the service-connected right foot 
disability from those of the service-
connected right ankle disability.  In 
reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use or 
during flare-ups.  The examiner should 
provide an opinion on the impact of the 
service-connected disabilities on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

6.  After the above has been completed, 
the RO should review the claims file and 
ensure that all requested development, 
including the medical examination and 
requested opinions, have been conducted 
and completed in full.  Thereafter, the 
RO should undertake any other action 
required to comply with the notice and 
duty to assist provisions of the VCAA.

7.  The RO should then readjudicate the 
increased rating issues on appeal, to 
include consideration of all applicable 
diagnostic codes and the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.  It should specifically consider 
whether the service-connected right ankle 
impairment and service-connected right 
ankle impairment should be separately 
rated.  The RO should also readjudicate 
the issue of entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disabilities.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


